Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: The terminal disclaimer filed on 04/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/282,090 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
The Amendment filed 03/23/2021 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are Luo et al. (U.S Pub No. 2012/0304249 A1, referred to as Luo), Ichnowski (U.S Pub No. 2011/0219446 A1, referred to as Ichnowski) and Schenk et al. (U.S Pub No. 2017/0053139 A1, referred to as Schenk).

Luo discloses a method for security validation of a user input in a computer network application, by providing a subset of security rules of a server-side protection 

Ichnowski discloses techniques for enhancing the security of a web application by using input filtering. An input filter may be configured to process untrusted input data, character by character, and to replace certain characters in text-based input with visually similar characters. This approach may be used to block a specified list of “triggering” characters as they come in and replace them with characters similar in appearance but without the syntactic meaning that triggers an attack or otherwise exploits a vulnerability in a web-application.

Schenk discloses a method of securing user data provided through a webpage includes receiving an electronic file defining a webpage displayable by a computer. The webpage is initially configured to present an input field for receiving user data from a user, and instruct the computer to transmit the user data to a defined server.

However, regarding claim 1, the prior art of Luo, Ichnowski and Schenk when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the script is configured to remove an event listener attached to a protected input field of the web page to provide a script secured input field; and  10sending to the server an application layer message that is received from the client and comprises data submitted via the script secured input field that prevented one or more keystrokes corresponding to the data from being observed by a source of the event listener.”.

Regarding claims 6, 11 and 16,  the prior art of Luo, Ichnowski and Schenk when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the script is configured to remove an event listener attached to a protected input field of the web page to provide a script secured input field; and send to the server an application layer message that is received from the client and comprises data submitted via the script secured input field that 15prevented one or more keystrokes corresponding to the data from being observed by a source of the event listener.”.

Claims 2-5 depend on claim 1, claims 7-10 depend on claim 6, claims 12-15 depend on claim 11 and claims 17-20 depend on claim 16, and are of consequence allowed.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435